Citation Nr: 1015421	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disability.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

3.  Entitlement to an increased evaluation for status post 
cataract extraction of the left eye, currently rated 30 
percent disabling.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to February 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A Notice of 
Disagreement was filed in October 2005, a Statement of the 
Case was issued in November 2006, and a Substantive Appeal 
was received in November 2006.  The Veteran did not show for 
a Board hearing scheduled in March 2010.  


FINDINGS OF FACT

1.  In an October 1993 decision, the RO denied entitlement to 
service connection for a heart disability.

2.  In September 2004, the Veteran filed a request to reopen 
his claim of service connection for a heart disability. 

3.  Evidence received since the October 1993 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a heart disability.  

4.  The Veteran has no higher than level II hearing acuity in 
both ears.  

5.  The Veteran's service-connected left eye disability, 
described as status post cataract extraction of left eye, is 
not manifested by anatomical loss of the eye nor is it 
enucleated nor does it have a serious cosmetic defect; 
service connection has not been established for the right eye 
and the Veteran is shown to not be blind in the right eye.


CONCLUSIONS OF LAW

1.  The October 1993 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a heart 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).

4.  The criteria for a rating in excess of 30 percent for 
left eye disability, described as status post cataract 
extraction of left eye, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.84a, Diagnostic Code 6029 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2004.  

In May 2009, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of the evidence 
against entitlement to service connection and increased 
ratings, any questions as to the appropriate disability 
rating with regard to the service connection claim and 
effective dates to be assigned are rendered moot. 

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

With regard to the heart issue, the Board notes that the 
November 2004 VCAA letter explained to the Veteran what 
constitutes "new" evidence and what constitutes "material" 
evidence.  Thus, the Board concludes that the Veteran has 
been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
With regard to the heart issue, no examination is required 
since the request to reopen the claim is denied in this 
decision.  A VA examination is not required with regard to a 
claim to reopen a finally adjudicated claim unless new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).

The evidence of record also contains the Veteran's service 
treatment records, as well as post-service VA medical 
records.  The evidence of record also contains several 
reports of VA examinations with respect to the bilateral 
hearing loss and left eye disability issues.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and has 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

New and Material Evidence for a Heart Disability

Criteria & Analysis

The Veteran's claim of service connection for a heart 
disability was denied in an October 1993 rating decision.  
The Veteran did not file an appeal, thus the rating decision 
is final.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a heart disability was received in September 
2004, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1993 RO decision, the Veteran's 
service treatment records were of record, as well as an April 
1993 VA examination report.  The RO denied service connection 
for a heart disability based on a finding of no current 
diagnosis of a heart disability.  As already noted, the 
Veteran did not initiate an appeal from the October 1993 
rating decision denying his claim.  Therefore, VA may not 
undertake another merits analysis of the underlying service 
connection claim unless new and material evidence is 
received.    

Turning to the evidence which has been received since the 
October 1993 decision, the Board notes that newly received 
evidence includes statements by the Veteran, as well as VA 
outpatient treatment records reflecting complaints by the 
Veteran of heart palpitations.  The records do not reflect 
diagnosis of a heart disability.  On the stress test done in 
February 2005, it was specifically noted that there was no 
ischemia.  

After reviewing the evidence received since the October 1993 
RO decision, the Board is unable to find any evidence which 
adds anything to the record that was not known in 1993.  The 
Veteran has complained of heart palpitations, but the RO was 
aware of heart palpitations in 1993.  There is no new medical 
evidence which shows a current heart disability related to 
service.  

In sum, the Board finds that the evidence received since the 
1993 RO decision does not raise a reasonable possibility of 
substantiating the heart disability claim.  As such, new and 
material evidence has not been received and the claim has not 
been reopened.  

Increased Rating Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Bilateral Hearing Loss

Criteria & Analysis

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  The 
Board notes that the RO granted service connection in October 
1993 for bilateral hearing loss with an evaluation of zero 
percent effective March 1, 1993.  

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
Veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

The Veteran underwent a VA examination in May 2005.  Speech 
recognition testing showed a score of 96 percent for both 
ears.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
50
60
65
53
LEFT
35
40
60
65
50

The examiner diagnosed mild to moderately-severe 
sensorineural hearing loss bilaterally.  Based on the 
audiometric findings, to include the pure tone average 
thresholds and speech discrimination scores, this translated 
to level I hearing in both ears.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss. 

The Veteran underwent another VA examination in August 2008.  
Speech recognition testing showed a score of 96 percent for 
the right ear and 94 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
60
70
75
61
LEFT
45
60
70
75
63

The examiner diagnosed mild sloping to severe sensorineural 
hearing loss.  Based on the audiometric findings, to include 
the pure tone average thresholds and speech discrimination 
scores, this translated to level II hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2009).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the August 2008 VA examiner noted 
that the Veteran had mild sloping to severe sensorineural 
hearing loss.  The examiner indicated that hearing is not 
anticipated to change with medical intervention.  

In addition, the Veteran's notice of disagreement reflects 
that the Veteran was scheduled for an appointment to be 
fitted for two hearing aides.  While there is not a specific 
evaluation of the effect of the Veteran's hearing impairment 
on his daily activities, there is information of record which 
indicates that the hearing loss does cause an impact on the 
Veteran's daily activities.  However, it is not shown that 
this impact is beyond that contemplated in the assignment of 
a noncompensable evaluation for his hearing loss.  It has not 
been shown that the lack of a specific assessment by the VA 
examiner resulted in any prejudice to the Veteran.  

The Board acknowledges the Veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
Veteran to the regulatory criteria, the Board is compelled to 
conclude that there is a preponderance of the evidence 
against entitlement to a compensable rating for bilateral 
hearing loss disability.  Thus, there is no reasonable doubt 
to be resolved.  The Veteran may always advance an increased 
rating claim if the severity of his hearing loss disability 
should increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Eye Disability

The Veteran contends that his service-connected left eye 
disability is more disabling than currently evaluated.  The 
Board notes that the RO granted service connection in October 
1993 for status post cataract extraction of the left eye with 
an evaluation of 30 percent effective March 1, 1993 under 
Diagnostic Code 6029.  

The Veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 6029 for status post cataract 
extraction of the left eye.  Under this code, a 30 percent 
rating is assigned for either bilateral or unilateral 
aphakia.  A note indicates that the 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. § 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. §§ 3.350(a)(4), 4.79.

Under the provisions of Diagnostic Code 6070, a 40 percent 
rating is warranted for blindness in one eye, having only 
light perception, with visual acuity in the other eye of 
20/50 or worse.  See 38 C.F.R. § 4.84a.  Further, a 40 
percent evaluation will be assigned for anatomical loss of 
one eye, when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

The medical evidence of record has been thoroughly reviewed, 
including VA outpatient records and the VA examination 
reports dated in June 2005 and August 2008.  The Board finds 
that based on the medical evidence of record, a rating in 
excess of 30 percent for the Veteran's service-connected left 
eye disability is not warranted.

As previously noted, under Diagnostic Code 6029, the Board 
must determine whether a higher rating is warranted based on 
visual acuity.  Initially, the Board notes that since the 
right eye is not service-connected, visual acuity of the 
right eye is considered to be normal.  See 38 C.F.R. 
§ 3.383(a)(1); see also 38 C.F.R. § 4.14.  Thus, according to 
Table V, a 40 percent disability rating would only be 
warranted when there is anatomical loss of the left eye.  
Such impairment has not been found in this case.  In other 
words, the medical evidence of record does not show 
anatomical loss of the left eye.

The June 2005 VA examination report shows that the Veteran 
denied pain, flashes, or floaters.  The Veteran's distance 
visual acuity (cRGP's) contact lens, rigid gas-permeable in 
the (OD) right eye was 20/20-2, and in the (OS) left eye 
20/25 -2 ph 20/20-1.  The Veteran was wearing gas permeable 
contact lens in both eyes to correct for anisometropia.  

The Veteran underwent another VA examination in August 2008.  
He reported blurred vision with contact lenses or glasses.  
He stated that there was oblique diplopia especially 
pronounced with glasses.  He reported a history of 
anisometropia due to cataract extraction in the left eye for 
traumatic cataract.  He stated that he had longstanding 
floaters without flashes.  

Upon physical examination, the Veteran's best corrected 
visual acuity was 20/30 in the right eye and 20/25 in the 
left eye.  The examiner noted that the Veteran had a 
posterior vitreous detachment in both eyes causing floaters.  

In sum, while the VA examinations showed impairment of visual 
acuity of the left eye, they do not show blindness or the 
equivalent of anatomical loss of the left eye.  Moreover, 
there has been no evidence of enucleation or serious cosmetic 
defect to warrant a higher rating.

Further, higher evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, glaucoma 
or malignant new growths of the eyeball; however, none of 
these conditions have been demonstrated in the record and, 
thus, a higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6010, 6012, 6014.

The Board notes that the Veteran's service connection eye 
pathology is status post cataract extraction, and this 
decision has considered all of the evidence regarding the 
extent of disability attributable to the service connected 
left eye pathology in accordance with the applicable laws and 
regulations.  The assigned disability rating contemplates 
significant disability from the service connection pathology, 
and the Veteran has no service-connected disability of his 
right eye nor is he blind in the right eye.  The probative 
evidence in this case does not show the clinical features of 
disability required to meet the criteria for assignment of a 
higher disability rating.

The Board concludes that, for the reasons set forth above, 
there is a preponderance of the evidence against entitlement 
to an evaluation in excess of 30 percent for left eye 
disability, described as status post cataract extraction.  
Thus, the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a heart disability.  

Entitlement to a compensable disability rating for bilateral 
hearing loss is not warranted.  

Entitlement to an evaluation in excess of 30 percent for 
status post cataract extraction of the left eye is not 
warranted.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


